TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00381-CR



                       Oscar Gonzalez aka Jose Luis Barrenos, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 63836, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Oscar Gonzalez aka Jose Luis Barrenos seeks to appeal from his conviction based

on his plea of guilty to driving while intoxicated. See Tex. Penal Code Ann. § 49.04 (West 2003),

§ 49.09(b) (West Supp. 2008). He was sentenced to two years in prison, the minimum term for a

third degree felony. See id. § 12.34 (West 2003). The judgment reflects that Gonzalez waived his

right to jury trial. The trial court certified that this is a plea-bargain case, appellant has no right of

appeal, and he waived his right to appeal. Accordingly, the record lacks a certification that the

defendant has a right to appeal. We must dismiss this appeal. Tex. R. App. P. 25.2(d).




                                                G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed

Filed: July 24, 2009

Do Not Publish